Citation Nr: 1628435	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.

3.  Entitlement to an effective date prior to June 17, 2015 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to an effective date prior to June 17, 2015 for the grant of basic eligibility for Dependents' Educational Assistance prior to June 17, 2015.


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1976 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This case was remanded by the Board in July 2015. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.
 
FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome does not manifest in ankylosis, recurrent subluxation or lateral instability, removal or dislocation of cartilage, limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or more, or tibia and fibula impairment.  

2.  The Veteran's right ankle disability manifested in no more than moderate limitation of motion of the ankle, and subastragalar or tarsal joint ankylosis in good weight-bearing position, throughout the appeal period. 

3.  The Veteran meets the schedular criteria for a TDIU, with a combined evaluation of 70 percent due to service-connected disabilities, throughout the appeal period.

4.  The Veteran has not been able to secure or maintain gainful employment due to his service-connected disabilities throughout the appeal period. 

5.  The Veteran met the requirements for Dependents' Educational Assistance throughout the appeal period because the evidence shows he was totally and permanently disabled.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for a right ankle disability due to limitation of motion are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Codes 5270, 5271.

3.  The criteria for a separate 10 percent evaluation, but no higher, for subastragalar or tarsal joint ankylosis of the right ankle are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Codes 5272.

4.  The criteria for a total disability evaluation based upon individual unemployability have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19.

5.  The criteria for an effective date of July 12, 2011 have been met for basic eligibility for Dependents' Educational Assistance. 38 U.S.C.A. §§ 3500, 3501, 5103, 5103A, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.807.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, and information regarding how disability ratings and effective dates are assigned. 

This case was remanded by the Board in July 2015 to secure a VA examination of the Veteran's ankle.  Following the remand, a VA ankle examination was provided in July 2015.  The examination is adequate, as it involves a review of the Veteran's pertinent medical history, a thorough physical examination, and a discussion of symptomatology relevant to the issue on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the duty to assist has been satisfied as identified and available medical records and an adequate VA examination was provided.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Right Knee

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established for the Veteran's knee patellofemoral syndrome, and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's right knee patellofemoral syndrome is currently evaluated at 10 percent disabling under Diagnostic Code (DC) 5024, pertaining to tenosynovitis.  Diseases under DC 5024 are rated on limitation of motion of affected parts.  Thus, the Board will consider Diagnostic Codes 5260 and 5261, pertaining to limitation of flexion and extension of the leg.  The Board will also consider alternative Diagnostic Codes such as 5256, 5257, 5258, 5259, and 5262 as applicable. 

Under DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

The Veteran filed a claim seeking an increase in the evaluation of his right knee in July 2011. The Veteran was provided a VA examination of the right knee in September 2011.   He complained of pain and decreased movement.  He told the examiner his knee prevented him from working as a carpenter and heavy equipment operator.  Range of motion testing revealed his knee was capable of 0 degrees extension, and flexion to 130 degrees.  Repetitive motion testing revealed slight reduction of motion to 0 to 125 degrees.  There was no joint instability, medial lateral instability, patellar subluxation or dislocation, shin splints, or cartilage or meniscus condition.  The examiner observed that the Veteran's knee would prevent him from sitting with knees bent greater than 30 minutes, standing for greater than 20 min, climbing stairs or ladders, going up and down steps, squatting, kneeling, or traversing on uneven rough terrain.

The Veteran was provided a second VA examination in December 2014.  At that time, his knee exhibited full range of motion both initially and following repetitive motion.  During the examination, he did not display observable pain, weakness, or fatigability which significantly limited his functional ability with repeated use over time, or during flare ups.  The examiner acknowledged the Veteran could potentially have additional loss of motion during repetitive use or flare ups, though the extent to which would not be possible to determine without resorting to mere speculation.   The Veteran had pain on weight bearing and localized tenderness.  He had a mild positive grind test.  He had no reduction in muscle strength, ankylosis, or instability.  The examiner observed that the Veteran's knee would have no impact on his occupational tasks such as standing, walking, lifting, or sitting. 

The Board has reviewed the medical treatment records during the appeal period.  While the records reveal the Veteran has received treatment for right knee pain, they do not indicate the severity of his knee disability was worse at any point during the appeal period than that described above.  In particular, the treatment records do not contain range of motion testing, and there is no evidence of ankylosis, recurrent subluxation or lateral instability, cartilage disorder, or tibia and fibula impairment.  

Based on the evidence, the Board determines an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted.  With respect to limitation of motion, the Veteran was capable of no worse than 0 to 125 degrees motion throughout the appeal period.  Thus, an evaluation higher than 10 percent is not warranted under DCs 5260 and 5261.  The alternative DCs 5256, 5257, 5258, 5259, and 5262 are not applicable because there is no competent evidence of ankylosis, recurrent subluxation or lateral instability, cartilage disorder, or tibia and fibula impairment.  

The Board acknowledges the Veteran's subjective complaints of painful motion, weakness, and difficulty engaging in activities such as walking, sitting and standing.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion to a degree warranting a 20 percent evaluation, and as such, it does not serve as a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system").  The Veteran is in fact compensated for complaints of pain on motion, without evidence of actual compensable limitation of motion.

Moreover, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  Moray v. Brown, 2 Vet. App. 211, 214 (1993).

Therefore, entitlement to an evaluation in excess of 10 percent is denied.  The Board has considered the benefit-of-the-doubt rule, but as the preponderance of the evidence is against the claim for a higher evaluation, the rule does not apply.  See 38 U.S.C.A. § 5107.

Increased Rating Right Ankle

The Veteran's right ankle disability is currently evaluated on the basis of limitation of motion.  An initial 10 percent evaluation has been assigned under diagnostic code 5271 for moderate limitation of motion of the ankle.

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a maximum 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a.  The words "moderate" and "marked," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Normal ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The rating schedule also provides for compensable evaluations for subastragalar or tarsal joint ankylosis.  Under DC 5272, a 10 percent rating is assigned for ankylosis in good weight-bearing position, and a maximum 20 percent evaluation is assigned for ankylosis in poor weight-bearing position.  38 C.F.R. § 4.71a.  

Turning to the evidence, the Veteran was provided with a VA examination of the right foot in September 2011, at which time it was noted he had an old fracture deformity of the calcaneus.  The examiner apparently did not test the motion of the Veteran's right ankle joint.  It was noted that the Veteran's right foot condition limited him to sedentary employment.  He was limited to standing for twenty minutes, with restrictions on walking, climbing stairs and ladders, and traversing on uneven terrain.  

The Veteran was provided with a VA examination of the right ankle in February 2012.  The examiner recorded a history of calcaneal fracture during active service, with associated development of traumatic arthritis of the right subtalar joint.  The Veteran underwent subtalar fusion in August 2004 with removal of symptomatic hardware from the right calcaneus in 2008.  The physical examination revealed the Veteran's ankle was capable of plantar flexion to 30 degrees and dorsiflexion to 10 degrees with no loss of motion after repetitive testing.  The Veteran had no subtalar motion due to the prior fusion, which the examiner remarked was in good weight-bearing position.  With respect to functional impairment, the examiner indicated the Veteran last worked in 2004 as a carpenter and heavy equipment operator, and he had difficulty operating foot controls associated with the heavy equipment.  He also had difficulty with prolonged weight bearing and climbing ladders.

The Veteran was examined once again in July 2015.  At that time, his right ankle was capable of dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  The examiner did not provide a response to whether the Veteran has ankylosis of the ankle joint.  However, given that the Veteran displayed the ability to perform both dorsiflexion and plantar flexion, the Board concludes he did not have ankylosis of the ankle.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012) (defining ankylosis as immobility and consolidation of a joint due to disease, injury or surgical procedure."  The examiner acknowledged the prior fusion of the talus and calcaneus.  There was no evidence of malunion of the cacis or astragalus, or astragalectomy. 

Based on the evidence above, the Board determines the Veteran is not entitled to an evaluation in excess of 10 percent due to limitation of motion of his right ankle.  While the Veteran has limitation of motion, there is insufficient evidence it is "marked" as opposed to "moderate."  In this respect, no medical professional has described his limitation of motion as "marked."  Moreover, based on the objective range of motion testing, his dorsiflexion was not limited to any worse than 10 degrees and his plantar flexion was not limited to any worse than 20 degrees throughout the appeal period.    As noted above, normal ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Thus, the Veteran's right ankle motion is still capable of half of normal dorsiflexion, and nearly half of plantar flexion.  

The Board has reviewed the medical treatment records pertaining to treatment to the right ankle.  While the Veteran has received treatment to the right ankle, there is no competent evidence his range of motion was worse than that described above at any time throughout the appeal period, and none of the treatment reports indicated he has marked limitation of motion. 

However, the Board determines the Veteran is entitled to a separate evaluation due to ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  The competent evidence establishes the Veteran's talus and calcaneus has been fused since 2004, with no motion in the subtalar region.  Thus, in accordance with DC 5272, he is entitled to a 10 percent evaluation separate and distinct from the limitation of his ankle joint.  38 C.F.R. § 4.71a, DC 5272.

The Veteran is not entitled to separate evaluations under any alternative DCs, such as 5270, 5273, or 5274, because there is no competent evidence he has ankylosis of the ankle joint, malunion of the calcis or astragalus, or astragalectomy.  

The Board acknowledges the Veteran's subjective complaints of pain.  However, despite the Veteran's subjective complaints, in determining the actual degree of disability, an objective examination is more probative of the severity of his right ankle disability.  The objective evidence of record does not indicate the Veteran's pain limits his functional range of motion of his right ankle to less than those levels discussed above and, as such, it does not serve as a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system"). 

In sum, the preponderance of the evidence does not establish the Veteran has marked limitation of motion of the ankle, and thus, there is no basis to assign an evaluation in excess of 10 percent for limitation of the ankle.  The Veteran is, on the other hand, entitled to a separate evaluation of 10 percent for ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). On an individual basis, the discussion above reflects that the symptoms of the Veteran's right ankle and right knee are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain and reduced motion and mobility have been fully considered and are contemplated in the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Effective Date for a TDIU

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The law generally provides that an effective date is the date VA receives a new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(r); Sears v. Principi, 16 Vet.App. (2002), aff'd 349 F3d 1225 (2003).  

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities requires the presence of impairment so severe that the average person would not be able to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

The Veteran is currently in receipt of a TDIU effective June 17, 2015.  He asserts he is entitled to an effective date prior to June 17, 2015. 

Taking into account the Board's findings above awarding an additional 10 percent for the Veteran's right ankle disability, effective throughout the appeal period, his combined evaluation due to service-connected disabilities prior to June 17, 2015 is 68.  This number is derived from the following service-connected disabilities: right os calcis fracture (evaluation at 30 percent), status post right femur fracture (evaluated at 20 percent), right wrist fracture (evaluated at 10 percent), right knee patellofemoral syndrome (evaluated at 10 percent), low back strain (evaluated at 10 percent), right ankle limitation of motion (evaluated at 10 percent), and right ankle subastragalar or tarsal joint ankylosis (evaluated at 10 percent).

In accordance with 38 C.F.R. § 4.25, combined ratings are converted to the nearest number divisible by 10, with combined values ending in 5 or higher adjusted upward.  Thus, the Veteran's combined rating of 68 is adjusted upward to 70, and he meets the schedular criteria for a TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a).  The remaining inquiry is whether sufficient evidence exists that the Veteran's service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment prior to June 17, 2015.

Based on a review of the evidence, the Board determines the Veteran is entitled to a TDIU throughout the entire appeal period, and thus, his claim for an effective date prior to June 17, 2015 is granted.  

The September 2011 VA examiner indicated that, as a result of his right ankle injury, the Veteran is limited to standing for only 20 minutes, with restrictions on walking, climbing stairs and ladders, and traversing rough or uneven terrain.  He recommended only sedentary employment.  With respect to the Veteran's right knee, the examiner remarked that the Veteran could not sit with his knees bent for greater than 30 minutes, nor could he stand for greater than 20 minutes.  He was restricted in his ability to walk, climb stairs or ladders, squat, and kneel. The February 2012 VA examiner indicated the Veteran last worked in 2004 and he was not able to work as a carpenter or heavy equipment operator as a result of his foot and ankle condition.  

The evidence of record includes a July 2007 determination of the Social Security Administration (SSA) that the Veteran is not able to work as a result of the combined effects of osteoarthritis, degenerative joint disease of the right knee, and status post right subtalar fusion.  SSA took into account the Veteran's symptoms such as pain, loss of motion, weakness, and restrictions on standing, walking, climbing, carrying, or ascending up or down stairs.  See July 2007 SSA determination.  SSA also took into account the Veteran's education and work experience.  In this respect, it was noted the Veteran's post-service work included alarm technician, heavy equipment operator and van driver.  See SSA Disability Report.  The physical requirements of the Veteran's prior jobs include walking and standing for several hours a day, as well as climbing and stooping.  He was required to lift as much as 60 to 70 pounds daily.  The Veteran has two years of college education.  There is no evidence he has ever worked in a sedentary position, and he last worked in any capacity in August 2004.  Id.  Based on these findings, SSA determined the Veteran was not able perform sustained work activities in an ordinary work setting on a regular and continuing basis, effective September 2004.  See July 2007 SSA determination. 

While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  In this regard, the Board finds SSA's determination is evidence that must be considered on the question of whether the Veteran's service-connected disabilities including his right ankle and right knee renders him unemployable. 

In light of the observations of the several VA examiners, and the findings by SSA, the Board determines the Veteran has not been able to obtain or maintain suitable gainful employment throughout the entire appeal period.  The Board determines that the Veteran has not been capable of performing physical employment at any time throughout the appeal period, and based on his employment history and education, there is no evidence he is able to secure sedentary employment.  Thus, an effective date of July 12, 2011 for a TDIU is granted. 

Dependents' Educational Assistance

VA has previously decided the Veteran is eligible for dependents' educational assistance (DEA) benefits effective the date of his entitlement to a TDIU. See October 2015 rating decision.  Pursuant to applicable law and regulation, DEA is derived from a Veteran who was discharged under other than dishonorable conditions, and has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501 ; 38 C.F.R. § 3.807.  

In light of the Boards decision granting entitlement to a TDIU effective July 12, 2011, the Veteran is eligible for DEA benefits effective July 12, 2011, and his claim for an earlier effective date is granted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability due to limitation of motion is denied.

Entitlement to a separate initial evaluation of 10 percent for subastragalar or tarsal joint ankylosis is granted.

Entitlement to an effective date of July 12, 2011, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.

Entitlement to an effective date of July 12, 2011, for the grant of basic eligibility for Dependents' Educational Assistance is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


